Edmonds, J., charged the jury that the defendants, as passenger carriers, bound themselves to carry safely those whom they took into their carriages, as far as human foresight and care would go, and were bound to use the utmost care and diligence of very cautious persons. That the question submitted to them was entirely one of negligence, the defendants not being responsible for inevitable accidents, but only for the want of due care.
As to the wheel, the breaking of which was the primary cause of the injury to the plaintiff, it was conceded that it was unsafe and improper to permit it to be used in the broken condition in which it must have been some time before the accident, and from this fact a presumption was raised of the want of due care and foresight, and it was for the defendants to satisfy the jury that due care and diligence had been used. That the breaking of such wheels being of common occurrence on railroads, it was the duty of the company to subject them to frequent and careful scrutiny to guard against accidents. That a mere cursory view of them, by persons unskilled in iron, was not such a scrutiny. And if the jury believed that the defect in the wheel in question could have been detected by an inspection of it, by persons well skilled, or in either of the modes mentioned in the evidence, by striking with a hammer, by prying with a crowbar, or by cleaning it of dirt and oil, then it was negligence in the company to have submitted its machinery to no further examination than a mere cursory view by two unskilled men, and they had not in respect to that wheel used the due care and diligence which was required of them.
As to the bridge, he charged the jury that if they were satisfied that a better one could have been built, that one could have been erected which would have avoided the accident, it *593was negligence in the company to have erected the one which was the immediate cause of the injury to the plaintiff, and as it appeared that since the accident one had been erected in such manner that such an accident could not again occur there, it was proper for them to inquire whether the same thing could not have been done before, and if it could, then the company were guilty of negligence, and were responsible for the consequences, because they had not built as good a bridge as could be erected, and it was no excuse that they could not afford to build a better one; that if they could not afford to do all that the utmost care and diligence of very cautious persons could suggest for the protection of passengers, they ought not to have engaged in a business where so many lives were daily hazarded; and that if they had made a mistake as to the span of the bridge, the consequences must fall upon themselves, and they could not transfer them to the passengers. He also charged that a railroad company, using the tremendous power of steam, and a high rate of speed, which would necessarily greatly augment the consequences of an accident, were bound to see that all their erections and appliances were as perfect as the utmost care and precaution of human foresight could suggest, and that the men that they employed were as careful and as skillful as could be procured; that any omission of such precautions rendered the companies liable for the consequences, and that in awarding damages the jury ought to give such a sum as would not only remunerate the plaintiff, but would bring home to the companies a realizing sense of the rule which is to govern them in all their operations.
The jury, after being absent a short time, rendered a verdict of $8,000.